Citation Nr: 1312606	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder of the feet, to include jungle rot.  


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1977.   

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this claim to the RO for additional development in June 2011.  At the time, the Veteran's appeal included claims for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and hepatitis C.  Since then, in rating decisions dated in August 2012 and November 2012, the RO granted these claims.  They are therefore no longer before the Board for appellate consideration.

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals no other pertinent documents for consideration in support of this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, and to ensure compliance with the June 2011 Board remand.  

In June 2011, the Board remanded the issue to the AMC in order to schedule the Veteran for a VA examination and obtain a medical opinion.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that any current skin disorder of the feet had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include exposure to Agent Orange and/or damp conditions.  A VA examination was scheduled in December 2011.  The examiner diagnosed a fungal infection of both feet and ruled out a relationship between that condition and the Veteran's active service.  As rationale for this opinion, she cited a lack of any skin problems during or after active service.  However, the examiner made no mention of the in-service exposure to Agent Orange and/or damp conditions.  Therefore, remand for an addendum to this opinion is required.  As the case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's treatment records from the Tampa VA treatment facility, dated since October 2012.

2.  Thereafter, obtain an addendum opinion to the December 2011 VA Skin Diseases examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report if the claims file was reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current skin disorder of the feet had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include exposure to Agent Orange and/or damp conditions.  

The Veteran has stated that during his last six months in Vietnam (monsoon season) while on perimeter guard duty and serving in foxholes, he could not keep his feet dry and developed "jungle rot".  For the purpose of providing this opinion, the examiner should accept as true that the Veteran had a skin condition on his feet during service and that he was exposed to damp conditions and Agent Orange.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Next, review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.  

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative, if any, a Supplemental Statement of the Case (SSOC) and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




